Title: To George Washington from Major General Robert Howe, 13 July 1780
From: Howe, Robert
To: Washington, George


					
						Dear Sir
						Highlands [N.Y.] 13th July 1780
					
					The Returns of the Connecticut Brigades were not sent because Genl Huntington said he had given in a Field Return just before He set off for this Post—& that of the first Massachusetts was left out in making up the Packet by Mistake—some small Alterations having happened in that Regiment, a fresh Return is now transmitted.
					No Recruits have as yet arrived but from the States—of Massachusetts

& Connecticut—A Report of the Former I inclose you, & of the latter about one Hundred & twenty are come on.
					I am much dissapointed, & I doubt not you Sir will be concerned that so few old Soldiers have returned to us—they do not as yet bear a greater Proportion than of one to thirty—This Sir strongly impresses the Necessity of immediately training & disciplining them—& if that is done, to put them on Fatigue will be impossible, indeed, Sir I find such a general Want of maneuvring in the Soldiers of every Sort, that if every Kind of Fatigue but that of Fascines, Picketts, Gabions & offensive Apparatus was suspended, I persuade myself Service would be benefitted by it—The Baron & every Genl Officer at this Post are strongly of that Opinion—& indeed I coincide with them so Heartily that I have ventured to mention it to your Excellency—To take the Field with Troops who have had no Discipline, or with those who have in great Measure lost it would not be so eligible—& as this Post can be in no Danger while we are in Advance & may be completed slowly by those who are to Garrison it, I hope my Proposal may not be disapprov’d by your Excellency.
					I have directed Col. Lamb to call for two or three thousand Stand of Arms from Albany, as they will I hope be almost immediately wanted here & if not may be removed to those Places where they are—I have ordered Col. Jackson’s Officer to have his Proportion of Men, when weaker Regiments are brought up to the Level of his, & have promised every Measure to hasten up Recruits.
					Having had an Account not very flattering respecting the Activity of the Militia & State Troops of Connecticut in getting Fascines I shall write to Governor Trumbull upon the Subject—requesting him to spirit up his Officers to exert themselves in assisting Major Mornon which will have probably more Effect, than writing to them myself. An Emissary from Long Island informs me, that ’tis currently talk’d that more than one Dispatch Vessel had arrived at New York, giving Notice of the Approach of the French Fleet—which corroborates the Account of the Frigate.
					Deserters are continually coming in, who say that a pretty general Desire to desert prevails among the Troops of all Sorts—& some likely British having come in, I am induced to believe it true.
					I hear the Enemy have not been very successfull in their Forage Scheme. I am Dear Sir with the highest Respect your Excellency’s most obedient
					
						Robt Howe
					
					
						P.S. since I wrote the above, a few Recruits have arrived to the Connecticut Division & I inclose a Return of the whole.
					
				 